FILED IN
                                                                 6th COURT OF APPEALS
                     N0. 06-15-00086-CR                            TEXARKANA, TEXAS
                                                                 7/14/2015 2:59:58 PM
                                                                     DEBBIE AUTREY
                                                                         Clerk

            IN THE Sixth COURT OF APPEALS

                         OF TEXAS



                        At Texarkana

                     Samuel Moses Williams
                         APPELLANT
                           vs.
                      The State of Texas
                          APPELLEE
  _______________________________________________________________


                   MOTION TO WITHDRAW
_______________________________________________________________

        Comes now Charles E. Perry, attorney for the Appellant Samuel Moses
Williams and moves the above Appellant Court for an order allowing him to
withdraw for the reason that he had filed an Anders Brief in the above styled and
numbered case as he had reviewed the record in said case an finds no error in
which to reverse the case. Charles E. Perry now files the instant motion so that the
Appellant can file a brief pro se or have other counsel for error that might give him
relief. A letter, copy of the Anders Brief along with Clerks Record and Trial
Record have been sent to the Appellant at his place of incarceration.

                                              /s/ Charles E. Perry